OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on December 8, 1941. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report.
The Referee found the respondent guilty of neglecting an estate matter for at least three years; failing to co-operate with the Nassau County Bar Association Grievance Committee and with the petitioner grievance committee in their respective investigations; misappropriating and converting funds to his own use; and failing to provide his clients with a closing statement despite numerous requests. While the charge of conversion is quite serious, the Referee noted that out of $5,000 which was held in escrow pending closing of title, $4,000 was paid to the clients the day after the closing and there was a fee dispute involving the balance which was ultimately resolved. The Referee stated "it must be admitted that financially it all worked out to the satisfaction of all parties and there was no real financial loss sustained”.
After reviewing all of the evidence before us we find the respondent to be guilty of the afore-mentioned misconduct. The petitioner’s motion to confirm the Referee’s report is therefore granted.
In determining an appropriate measure of discipline we have taken into consideration the respondent’s candid testimony throughout this proceeding. Accordingly, the respondent should be and is hereby censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.